DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/01/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach “a DC bus coupled between the converter and the inverter including a first capacitive element and a second capacitive element, the first capacitive element being coupled to a first output and a second output of the converter and the second capacitive element being coupled to a first input and a second input of the inverter; a de-coupler circuit coupled between the first and second capacitive elements and configured to selectively decouple the inverter from the converter; and a controller configured to operate the converter, the inverter, and the de-coupler circuit in a first mode of operation such that the output voltage level and output frequency of the output AC power are the same as the input voltage level and input frequency of the input AC power and a second mode of operation such that at least one of the output voltage level or output frequency of the output AC power differs from the input voltage level and input frequency of the input AC power”.
Claims 2-19 depend from claim 1.
Claim 20 is allowed because the prior art of record taken alone or in combination fails to teach “couple, via a de-coupler circuit, the inverter to the converter during a first mode of operation such that the output voltage level and output frequency of the output AC power are the same as the input voltage level and input frequency of the input AC power; and selectively de-couple, via the de-coupler circuit, the inverter from the converter during a second mode of operation such that at least one of the output 
Claims 21-27 depend from claim 20.
Claim 28 is allowed because the prior art of record taken alone or in combination fails to teach “coupling, via a de-coupler circuit, the inverter to the converter during a first mode of operation such that the output voltage level and output frequency of the output AC power are the same as the input voltage level and input frequency of the input AC power; and selectively de-coupling, via the de-coupler circuit, the inverter from the converter during a second mode of operation such that at least one of the output voltage level or output frequency of the output AC power differs from the input voltage level and input frequency of the input AC power” and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shigeta (US 2020/0295595) discloses an uninterruptible power supply (UPS) device [1 @ Figs. 1, 2] coupled to AC power supply 21 and load 22, the UPS 1 includes an AC/DC converter 6 and an inverter 10 which controlled by controller 18.

Shigeta and Nishimura do not disclose a DC bus coupled between the converter and the inverter including a first capacitive element and a second capacitive element, the first capacitive element being coupled to a first output and a second output of the converter and the second capacitive element being coupled to a first input and a second input of the inverter; a de-coupler circuit coupled between the first and second capacitive elements and configured to selectively decouple the inverter from the converter; and a controller configured to operate the converter, the inverter, and the de-coupler circuit in a first mode of operation such that the output voltage level and output frequency of the output AC power are the same as the input voltage level and input frequency of the input AC power and a second mode of operation such that at least one of the output voltage level or output frequency of the output AC power differs from the input voltage level and input frequency of the input AC power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN T VU/Primary Examiner, Art Unit 2836